DETAILED ACTION
Claims 1-8 are pending examination in this Office action.
Claims 1, 7 and 8 are independent.
This action is non-final.
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,750,043 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim only include minor differences such that the claims of the current application are rendered obvious in view of the cited claims of U.S. Patent No. 10,750,043 B2.  
Regarding claim 1, the current application includes “control to notify information indicative of a storage location . . .” whereas the cited reference includes “control to send an e-mail including information indicative of a storage location.”  One of ordinary skill in the art would readily recognize that sending an e-mail as disclosed in the cited reference would render obvious the act of sending a notification.  Furthermore, the current claim merely cites “wherein a controller of the data processing apparatus can be shifted to a power saving state . . .after the information indicative of a storage location . . . has been notified.  The cited references teaches 
Regarding claims 7-8, the claims are rejected using the same reasoning as in claim 1 above.  Additionally, claims 7 and 8 are directed to a method and non-transitory medium respectively.  Nonetheless, the limitations of claims 7-8 are substantially the same as in claim 1 and claims 7-8 would be obvious in view of claim 2 of the cited reference.


Current Application
U.S. Patent 10,750,043 B2
1. A data processing apparatus comprising: 

one or more memories storing instructions; and 

one or more processors executing the instructions to: 

store data in a storage device of the data processing apparatus; and 

perform, after the data has been stored in the storage device, control to notify information indicative of a storage location of the stored data, 

wherein a controller of the data processing apparatus can be shifted to a power saving mode for stopping or reducing power supplied to the controller after the information indicative of a storage location of the stored data has been notified.

 1.  A data processing apparatus, comprising: 

one or more memories storing instructions;  and 

one or more processors of executing the instructions to: 

store data in a storage device of the data processing apparatus;  and 

perform control to send an e-mail including information indicative of a storage 
location of the data which is stored in the storage device, 

wherein a controller of the data processing apparatus is not shifted to a power saving 
mode for stopping or reducing power supplied to the controller until an e-mail 
including information indicative of a storage location of the data is sent after the data has been stored in the storage device.

2.  The data processing apparatus according to claim 1, wherein in a case 
where data has been stored in the storage device and an e-mail including 
information indicative of a storage location of the data has been sent, the 
controller is shifted to the power saving mode on the basis that an instruction 
for shifting to the power saving mode is received.


1.  A data processing apparatus, comprising: 

one or more memories storing instructions;  and 

one or more processors of executing the instructions to: 

store data in a storage device of the data processing apparatus;  and 

perform control to send an e-mail including information indicative of a storage 
location of the data which is stored in the storage device, 

wherein a controller of the data processing apparatus is not shifted to a power saving 
mode for stopping or reducing power supplied to the controller until an e-mail 
including information indicative of a storage location of the data is sent after the data has been stored in the storage device.

2.  The data processing apparatus according to claim 1, wherein in a case 
where data has been stored in the storage device and an e-mail including 
information indicative of a storage location of the data has been sent, the 
controller is shifted to the power saving mode on the basis that an instruction 
for shifting to the power saving mode is received.
8. A non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a control method for a data processing apparatus, the control method comprising: storing data in a storage device of the data processing apparatus; and performing, after the data has been stored in the storage device, control to notify information indicative of a storage location of the stored data, wherein a 


one or more memories storing instructions;  and 

one or more processors of executing the instructions to: 

store data in a storage device of the data processing apparatus;  and 

perform control to send an e-mail including information indicative of a storage 
location of the data which is stored in the storage device, 

wherein a controller of the data processing apparatus is not shifted to a power saving 
mode for stopping or reducing power supplied to the controller until an e-mail 
including information indicative of a storage location of the data is sent after the data has been stored in the storage device.

2.  The data processing apparatus according to claim 1, wherein in a case 
where data has been stored in the storage device and an e-mail including 
information indicative of a storage location of the data has been sent, the 
controller is shifted to the power saving mode on the basis that an instruction 
for shifting to the power saving mode is received.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1, 7 and 8 recite limitations “perform,  . . control to notify information indicative of a storage location of the stored data and . . .after the information indicative of a storage location of the stored data has been notified.”  It is unclear what it means for information   indicative of a storage location to be notified because “information” itself is not an entity which can receive a notification.  
Examiner will interpret the interpretation to mean “control to transmit a notification including information indicative of a storage location of the stored data  . . .and after the notification including the information indicative of a storage location of the stored data has been transmitted.  Appropriate correction is required.
Claims 2-6 are rejected based on their dependency on claim 1 and because they fail to remedy the indefiniteness of claim 1.

Claim 2 recites wherein the information indicative of a storage location of the stored data cannot be notified, in a case where the controller of the data processing apparatus is in the power saving mode.  
It is unclear what it means for information indicative of a storage location to be notified because “information” itself is not an entity which can receive a notification.  
Examiner will interpret the interpretation to mean to wherein a notification including information indicative of a storage location  . . . cannot be transmitted.  Appropriate correction is required.

Claim 3 recites “in a case where no information, to be notified, indicative of a storage location of data stored in the storage device exists.	
It is unclear what it means for information indicative of a storage location to be notified because “information” itself is not an entity which can receive a notification.  
Examiner will interpret the interpretation to mean to shift to a power saving state when no notification is sent. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura, et al. (US Patent Publication 2006/0010332 A1) in view of Morikawa, et al. (US Patent Publication 2003/0220902 A1).
Regarding claim 1, Nakamura teaches a data processing apparatus comprising: 
one or more memories storing instructions [0045; system memory 22, local memory 23]; and 
one or more processors executing the instructions to: store data in a storage device of the data processing apparatus [0045; CPU 21]; and 
perform, after the data has been stored in the storage device, control to notify information indicative of a storage location of the stored data, 
wherein a controller of the data processing apparatus can be shifted to a power saving mode for stopping or reducing power supplied to the controller after the information indicative of a storage location of the stored data has been notified [0055; makes a determination as to whether or not power mode transition is allowed] [0060; document information stored in HDD 11 is copied and is stored in another apparatus or device which doesn’t go to sleep] [0067; if not powered (i.e., low power mode) document management service is aware of where the copy of the file is stored so that it can be a accessed] [0070; store somewhere that doesn’t go to sleep] [0118-0121; once a document is saved and sleep permission is set to on, then the MPF shifts to power saving mode]1.

However, Morikawa teaches to perform, after the data has been stored in the storage device, control to notify information indicative of a storage location of the stored data [0009;  a notification step in which a notification is issued when the registered storage destination is updated in the update step may be performed by the computer] [0063; the name (or address) of the personal computer and the folder name to which the image data has been forwarded are registered . . . a notification is issued to the user indicating that the image data storage destination has been changed.  This notification can be sent in the form of an e-mail or via display on the MPF 1]. 
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the teachings of Nakamura and Morikawa.  Nakamura teaches a power-saving machine that stores a document in a specific location before determining whether to go into the power saving mode.  Morikawa teaches sending notifications to a user to alert the user to the storage location of a file.  One of ordinary skill in the art would have motivation to incorporate the notification to create an alert that including storage location information so that a system or user can easily locate the file after returning from low power state.

Regarding claim 2, Nakamura in view of Morikawa teaches the data processing apparatus according to claim 1, and Nakamura further teaches wherein the information indicative of a storage location of the stored data cannot be notified, in a case where the controller of the data processing apparatus is in the power saving mode [0006; devices such as the storage device are turned off in the power saving mode (since the device is not turned off, the processor cannot read/write from the drive and cannot send notifications)].
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the teachings of Nakamura and Morikawa for the same reasons as disclosed above.

Regarding claim 3, Nakamura in view of Morikawa teaches the data processing apparatus according to claim 1, and Nakamura further teaches wherein the controller of the data processing apparatus can be shifted to the power saving mode for stopping or reducing power supplied to the controller, in a case where no information, to be notified, indicative of a storage location of data stored in the storage device exists [0055; makes a determination as to whether or not power mode transition is allowed] [0060; document information stored in HDD 11 is copied and is stored in another apparatus or device which doesn’t go to sleep] [0067; if not powered (i.e., low power mode) document management service is aware of where the copy of the file is stored so that it can be accessed] [0070; store somewhere that doesn’t go to sleep] [0118-0121; once a document is saved and sleep permission is set to on, then the MPF shifts to power saving mode].
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the teachings of Nakamura and Morikawa for the same reasons as disclosed above.

Regarding claim 4, Nakamura in view of Morikawa teaches the data processing apparatus according to claim 1, and Nakamura further teaches wherein the controller comprises the one or the controller board 10 has CPU 21, system memory 22, local memory 23 ].
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the teachings of Nakamura and Morikawa for the same reasons as disclosed above.

Regarding claim 5, Nakamura in view of Morikawa teaches the data processing apparatus according to claim 1, and Nakamura further teaches wherein the one or more processors further execute the instructions to perform control whether to permit or prohibit shifting the controller to the power saving mode [0055; makes a determination as to whether or not power mode transition is allowed].
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the teachings of Nakamura and Morikawa for the same reasons as disclosed above.

Regarding claim 7, Nakamura teaches a control method for a data processing apparatus, the control method comprising: 
storing data in a storage device of the data processing apparatus [0006; HDD stores data] [0009; storing part storing therein information] [0045; memories for storing data]; and 
wherein a controller of the data processing apparatus can be shifted to a power saving mode for stopping or reducing power supplied to the controller after the information indicative of a storage location of the stored data has been notified [0055; makes a determination as to whether or not power mode transition is allowed] [0060; document information stored in HDD 11 is copied and is stored in another apparatus or device which doesn’t go to sleep] [0067; if not powered (i.e., low power mode) document management service is aware of where the copy of the file is stored so that it can be accessed] [0070; store somewhere that doesn’t go to sleep] [0118-0121; once a document is saved and sleep permission is set to on, then the MPF shifts to power saving mode]2.
	Nakamura teaches that system can make a determination whether to shift to the low power mode based on saving one or more documents, but does not explicitly disclose notify the user of storage location information.  
However, Morikawa teaches performing, after the data has been stored in the storage device, control to notify information indicative of a storage location of the stored data [0009;  a notification step in which a notification is issued when the registered storage destination is updated in the update step may be performed by the computer] [0063; the name (or address) of the personal computer and the folder name to which the image data has been forwarded are registered . . . a notification is issued to the user indicating that the image data storage destination has been changed.  This notification can be sent in the form of an e-mail or via display on the MPF 1]. 
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the teachings of Nakamura and Morikawa for the same reasons as disclosed above.


storing data in a storage device of the data processing apparatus [0006; HDD stores data] [0009; storing part storing therein information] [0045; memories for storing data]; and 
wherein a controller of the data processing apparatus can be shifted to a power saving mode for stopping or reducing power supplied to the controller after the information indicative of a storage location of the stored data has been notified [0055; makes a determination as to whether or not power mode transition is allowed] [0060; document information stored in HDD 11 is copied and is stored in another apparatus or device which doesn’t go to sleep] [0067; if not powered (i.e., low power mode) document management service is aware of where the copy of the file is stored so that it can be accessed] [0070; store somewhere that doesn’t go to sleep] [0118-0121; once a document is saved and sleep permission is set to on, then the MPF shifts to power saving mode]3.
	Nakamura teaches that system can make a determination whether to shift to the low power mode based on saving one or more documents, but does not explicitly disclose notify the user of storage location information.  
However, Morikawa teaches to perform, after the data has been stored in the storage device, control to notify information indicative of a storage location of the stored data [0009;  a notification step in which a notification is issued when the registered storage destination is updated in the update step may be performed by the computer] [0063; the name (or address) of the personal computer and the folder name to which the image data has been forwarded are registered . . . a notification is issued to the user indicating that the image data storage destination has been changed.  This notification can be sent in the form of an e-mail or via display on the MPF 1]. 
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the teachings of Nakamura and Morikawa for the same reasons as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Haan, et al. (US Patent Publication 2004/009057 A1), teaches a system and method for saving data in a predetermined storage location prior to shifting to a low power mode [0078].

Oar, et al. (US Patent Publication 2003/0159074 A1), teaches another system and method for making a determination whether to carry out a power state transition request based on the occurrence of an event [0022; sending an e-mail to the predetermined destination including information about the storage location].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        20 September 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the claim merely requires that the apparatus “can be shifted to a power saving mode  . . . after the information indicative of a storage location of the stored data has been notified”.  The requirement that the apparatus “can be shifted to a power saving mode” may be met merely by a showing that the system may allow/disallow a shift to a power saving mode at any time.  Specifically, the claim does not require not shifting to a low power mode unless information indicative of a storage location of the stored data has been notified.
        2 Examiner notes that the claim merely requires that the apparatus “can be shifted to a power saving mode  . . . after the information indicative of a storage location of the stored data has been notified”.  The requirement that the apparatus “can be shifted to a power saving mode” may be met merely by a showing that the system may allow/disallow a shift to a power saving mode at any time.  Specifically, the claim does not require not shifting to a low power mode unless information indicative of a storage location of the stored data has been notified.
        3 Examiner notes that the claim merely requires that the apparatus “can be shifted to a power saving mode  . . . after the information indicative of a storage location of the stored data has been notified”.  The requirement that the apparatus “can be shifted to a power saving mode” may be met merely by a showing that the system may allow/disallow a shift to a power saving mode at any time.  Specifically, the claim does not require not shifting to a low power mode unless information indicative of a storage location of the stored data has been notified.